G06F7Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gero McClellan on 11/5/21.

The application has been amended as follows: 

On The Claims:
Please amend the claims as follows:

1.	(Currently Amended)	A computer system, comprising:
	a hardware platform comprising a plurality of components including a processor, a system memory, and a plurality of input/output (IO) devices, the processor including a controller having a trace and optimize function controller (TOF), wherein at least one component of the processor, the system memory, and the plurality of IO devices is 
	a software platform including the one or more out-of-band utilities and an operating system (OS) executing on the hardware platform;
	wherein the TOF is configured to communicate with the processor, the system memory, the plurality of IO devices, and the one or more out-of-band utilities to obtain respective current settings thereof, wherein the obtained current settings comprise the out-of-band control settings for the at least one  optimized final settings for the processor, the system memory, and the plurality of IO devices based on combining the obtained current settings, wherein the optimized final settings determined by the TOF prevent the controller from overriding the out-of-band control settings for the at least one component by the controller; and
	wherein the controller is configured to control the processor, the system memory, and the plurality of IO devices based on the optimized final settings.

2.	(Original)	The computer system of claim 1, wherein the hardware platform includes a baseboard management controller (BMC), and wherein the controller is configured to obtain user settings from the BMC.

3.	(Original)	The computer system of claim 1, wherein the controller is configured to obtain user settings from the OS.

optimized final settings based on the obtained current settings and user settings.

5.	(Original)	The computer system of claim 1, wherein the software platform includes one or more utilities configured to control one or more parameters of the hardware platform out-of-band with respect to the controller.

6.	(Original)	The computer system of claim 1, wherein the hardware platform includes voltage regulation modules (VRMs), and wherein the TOF is configured to communicate with the VRMs.

7.	(Currently Amended)	The computer system of claim 1, wherein the TOF is configured to monitor the hardware platform to determine whether the optimized final settings are being maintained.

8.	(Currently Amended)	A method of controlling devices in a computer system, the method comprising:
	communicating, by a trace and optimize function controller (TOF) in a controller of a hardware platform in the computer system, with a processor, a system memory, a plurality of input/output (IO) devices, and one or more out-of-band utilities on a software platform in the computer system, to obtain respective current settings thereof, wherein the computer system comprises a plurality of components, wherein the plurality of  obtained current settings comprise the out-of-band control settings for the at least one component;
	determining, by the TOF, optimized final settings for the processor, the system memory, and the plurality of IO devices based on combining the obtained current settings, wherein the optimized final settings determined by the TOF prevent the controller from overriding the out-of-band control settings for the at least one component by the controller; and
	controlling, by the controller, the processor, the system memory, and the plurality of IO devices based on the optimized final settings.

9.	(Original)	The method of claim 8, wherein the hardware platform includes a baseboard management controller (BMC), and wherein the controller is configured to obtain user settings from the BMC.

10.	(Original)	The method of claim 8, wherein the controller is configured to obtain user settings from an operating system (OS) executing on the hardware platform.

optimized final settings based on the obtained current settings and user settings.

12.	(Previously Presented)	The method of claim 8, wherein the computer system includes the software platform comprising the one or more utilities configured to control one or more parameters of the hardware platform out-of-band with respect to the controller.

13.	(Original)	The method of claim 8, wherein the hardware platform includes voltage regulation modules (VRMs), and wherein the TOF is configured to communicate with the VRMs.

14.	(Currently Amended)	The method of claim 8, wherein the TOF is configured to monitor the hardware platform to determine whether the optimized final settings are being maintained.

15.	(Currently Amended)	A computer program product for controlling devices in a computer system the computer program product comprising:
	a non-transitory computer-readable storage medium storing a plurality of computer program instructions, the computer program instructions executable by one or more computer processors to: 
respective current settings thereof, wherein the computer system comprises a plurality of components, wherein the plurality of components includes the processor, the system memory, and the plurality of IO devices, wherein at least one component of the processor, the system memory, and the plurality of IO devices is controlled by the one or more out-of-band utilities, wherein the one or more out-of-band utilities provide out-of-band control settings to the at least one component, and wherein the obtained current settings comprise the out-of-band control settings for the at least one component;
	determine, by the TOF, optimized final settings for the processor, the system memory, and the plurality of IO devices based on combining the obtained current settings, wherein the optimized final settings determined by the TOF prevent the controller from overriding the out-of-band control settings for the at least one component by the controller; and
	control, by the controller, the processor, the system memory, and the plurality of IO devices based on the optimized final settings.

16.	(Original)	The computer program product of claim 15, wherein the hardware platform includes a baseboard management controller (BMC), and wherein the controller is configured to obtain user settings from the BMC.



18.	(Currently Amended)	The computer program product of claim 15, wherein the TOF is configured to generate the optimized final settings based on the obtained current settings and user settings.

19.	(Previously Presented)	The computer program product of claim 15, wherein the computer system includes the software platform comprising the one or more utilities configured to control one or more parameters of the hardware platform out-of-band with respect to the controller.

20.	(Original)	The computer program product of claim 15, wherein the hardware platform includes voltage regulation modules (VRMs), and wherein the TOF is configured to communicate with the VRMs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159. The examiner can normally be reached Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        /